DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 50-56 are allowed.
With respect to claim 50, claim 50 is allowed since Alyward in view of Sladeszek does not teach “wherein the loudspeaker unit is configured for use with a first ear of a user located at a first listening position that is 40cm or less from the first radiating surface of one of the diaphragms whilst a second ear of the user is located at a second listening position that is 40cm or less from the first radiating surface of one of the diaphragms; the loudspeaker unit includes at least one pair of diaphragms; the diaphragms in the/each pair is oriented with one of the diaphragms included in the/each pair having a first radiating surface that faces in a first direction and with the other one of the diaphragms included in the/each pair having a first radiating surface that faces in a second direction that is opposite to the first direction; the plurality of vents include a first vent configured to allow sound to propagate out from the loudspeaker unit in a third direction that is transverse with respect to the first direction, and a second vent configured to allow sound to propagate out from the loudspeaker unit in a fourth direction that is opposite to the third direction.” Claims 51-56 are allowed for their dependencies on claim 50. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653